Case: 4:18-cr-00975-ERW Doc. #: 460 Filed: 06/06/21 Page: 1 of 2 PageID #: 3849




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )
                                                )   No. S1-4:18 CR 975 ERW
                                                )
DUSTIN BOONE, and                               )
CHRISTOPHER MYERS,                              )
                                                )
              Defendants.                       )


                                GOVERNMENT=S EXHIBIT LIST

       COMES NOW the United States of America, by and through the United States Attorney

for the Eastern District of Missouri, Sayler A. Fleming, and Carrie Costantin and Robert F.

Livergood, Assistant United States Attorneys for said district, and files its Government Exhibit

List as an Attachment hereto.



                                              Respectfully submitted,
                                              SAYLER A. FLEMING
                                              United States Attorney

                                                 s/ Robert F. Livergood______
                                               ROBERT F. LIVERGOOD #35432MO
                                                CARRIE A. COSTANTIN #35925 MO
                                               Assistant United States Attorneys
                                               111 S. 10th Street, Room 20.333
                                               St. Louis, Missouri 63102
                                               (314) 539-2200




                                                1
Case: 4:18-cr-00975-ERW Doc. #: 460 Filed: 06/06/21 Page: 2 of 2 PageID #: 3850




                                  CERTIFICATE OF SERVICE

I hereby certify that on June 6, 2021, the foregoing was filed electronically with the Clerk of the
Court and served by electronic mail upon all Scott Rosenblum, attorney for Christopher Myers,
and Patrick Kilgore, attorney for Dustin Boone.



                                              s/Robert F. Livergood
                                              ROBERT F. LIVERGOOD, 35432MO
                                              Assistant United States Attorney




                                                 2
